DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0005] and [0008] begin with “In another aspect, a computer program product can comprise a non-transitive storage medium” where the word non-transitive should be replaced with non-transitory.  Transitive objects are generally verbs and transitory objects in the relevant field of art to this application are generally computer storage media.
Appropriate correction is required.

Claim Objections
Claims 14 and 20 are objected to because of the following informalities: Both claims include a non-transitive storage medium.  As presented in the preceding section above, the word non-transitive should be non-transitory. Appropriate correction is required.

Since the Examiner assumes that the Applicant intended to have the claims (and the specification) be interpreted as directed to a storage medium that excludes signals, the Examiner is withholding any 35 USC § 101 rejection of the claims and any claims dependent thereupon until the Applicant has an opportunity to respond to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 14, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (U. S Patent Application Publication 2015/0302625 A1, already of record, hereafter ‘625) and in view of Hennessey (U. S. Patent Application Publication 2010/0295774 A1, hereafter ‘774).

Regarding claim 1, Greco teaches a method performed by a first computer (‘625; fig. 8, element 208; personal augmented reality systems; ¶ 0262), comprising: receiving target object data representing a target object (‘625; figs. 1-4, 8; ¶ 0217; an augmented reality system may include a light field generation subsystem operable to render virtual content (e.g., virtual objects, virtual tools, and other virtual constructs, for instance applications, features, characters, text, digits, and other symbols) displayed on a display (‘625; fig. 1; ¶ 0217-0218; two users (150a and 150b) wearing personal augmented reality systems (100a, 102a and 100b, 102b) and interacting with both real objects and virtual objects. These instances of personal augmented reality system (e.g., head-mounted augmented reality display systems, helmet-based augmented reality display systems, etc.) are sometimes referred to herein as individual augmented reality systems, devices or components which provide display of a target object in a field of view of a user); receiving user interaction data (‘625; fig. 25; ¶ 0416; the user interface may be responsive to one or more of a variety of inputs. The user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi-touch, and/or multiple hand input. The user interface of the AR system may, for example, be responsive to eye inputs 1604, for instance: eye vector, eye condition (e.g., Open/Close)), each user interaction datum of the user interaction data representing a value of a user interaction parameter having a plurality of components (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to location of the interaction, force of interaction, direction of the interaction, frequency of interaction, number of interactions, nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface), the plurality of components including coordinates of a position of a point on the target object with which a user interacted at a first time (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to (1) location of the interaction, force of interaction, (2) direction of the interaction, (3) frequency of interaction, (4) number of interactions, (5) nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface – the noted plurality of interaction components tracked in real-time allow determination of coordinates of a position of a point on the target object with which a user interacted at a first time; ¶ 0427; eye tracking further adds to the user real-time interaction with object content); but does not explicitly teach performing a mapping operation to map the user interaction data to a plurality of buckets, each of the plurality of buckets representing a respective set of values of the user interaction parameter and having a respective bucket identifier; and sending the bucket identifier to a second computer configured to generate a heat map overlaid on a copy of the target object, the heat map being based on frequencies of bucket identifiers received by the second computer over a specified period of time.
Hennessey, working in the same field of endeavor, however, teaches performing a mapping operation to map the user interaction data to a plurality of buckets (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest = buckets), each of the plurality of buckets (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest = buckets) representing a respective set of values of the user interaction parameter (‘774; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time) and having a respective bucket identifier (‘774; ¶ 0030; content-of-interest-tags); and sending the bucket identifier to a second computer (‘774; fig. 7, ¶ 0069) configured to generate a heat map (‘774; fig. 7, ¶ 0070) overlaid on a copy of the target object (‘744; fig. 8; ¶ 0063; ¶ 0066), the heat map being based on frequencies of bucket identifiers received by the second computer over a specified period of time (‘774; ¶ 0041-0042; The Visual Impact Factor 182 may include metrics such as the total time spent viewing a particular content-of-interest, the time spent viewing a particular content-of-interest as a percentage of total page viewing time, what content-of-interest was viewed first, and other statistics based on the data) for the benefit of providing measurement data and information on what a user spent time focused upon, what attracted the user's eyes first, last, and other metrics as a means for content providers to evaluate a user’s engagement with the displayed content.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining bucket counts for defined displayed regions of a display surface based on user eye gaze and forming a heat map to overlay on the displayed content as taught by Hennessey with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of providing measurement data and information on what a user spent time focused upon, what attracted the user's eyes first, last, and other metrics as a means for content providers to evaluate a user’s engagement with the displayed content.

In regard to claim 6, Greco and Hennessey teach the method as in claim 1 and further teach the method as further comprising: receiving respective values corresponding to each of the plurality of components of the user interaction parameter (‘625; fig. 25; ¶ 0416; the user interface may be responsive to one or more of a variety of inputs. The user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi-touch, and/or multiple hand input. The user interface of the AR system may, for example, be responsive to eye inputs 1604, for instance: eye vector, eye condition (e.g., Open/Close); ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to location of the interaction, force of interaction, direction of the interaction, frequency of interaction, number of interactions, nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface); and performing a setup operation to produce the plurality of buckets based on the respective values corresponding to each of the plurality of components of the user interaction parameter (‘774; ¶ 0068; Projects 402 could be for example plural versions of an advertisement that the organizational 400 wants to be evaluated for efficacy. The organizational user may want to determine which elements of the various advertisements are viewed for the longest period of time in order to determine which graphical elements are most attractive to a target audience. The organizational user 400 uploads (404) those projects to servers 406.At servers 406 the projects 402 are processed for display on a web page as detailed above, including addition of content of interest tags).

Regarding claim 9, Greco and Hennessey teach the method as in claim 1 and further teach wherein performing the mapping operation includes: performing a quantization operation to produce, for each user interaction datum, a respective bucket of the plurality of buckets which minimizes a difference between a value of the user interaction parameter of the bucket and the value of the user interaction parameter represented by the datum (‘774; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others – the classical histogram binning process well-known in the art).

In regard to claim 14, Greco teaches a computer program product (‘625; ¶ 0231) comprising a nontransitive storage medium (‘625; ¶ 0231), the computer program product including code (‘625; ¶ 0231) that, when executed by processing circuitry of a first computer (‘625; fig. 8, element 208; personal augmented reality systems; ¶ 0262), causes the processing circuitry (‘625; fig. 8, element 208; personal augmented reality systems; ¶ 0262) to perform a method (‘625; ¶ 0231), the method comprising: receiving target object data representing a target object t (‘625; figs. 1-4, 8; ¶ 0217; an augmented reality system may include a light field generation subsystem operable to render virtual content (e.g., virtual objects, virtual tools, and other virtual constructs, for instance applications, features, characters, text, digits, and other symbols) displayed on a display (‘625; fig. 1; ¶ 0217-0218; two users (150a and 150b) wearing personal augmented reality systems (100a, 102a and 100b, 102b) and interacting with both real objects and virtual objects. These instances of personal augmented reality system (e.g., head-mounted augmented reality display systems, helmet-based augmented reality display systems, etc.) are sometimes referred to herein as individual augmented reality systems, devices or components which provide display of a target object in a field of view of a user); receiving user interaction data (‘625; fig. 25; ¶ 0416; the user interface may be responsive to one or more of a variety of inputs. The user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi-touch, and/or multiple hand input. The user interface of the AR system may, for example, be responsive to eye inputs 1604, for instance: eye vector, eye condition (e.g., Open/Close)), each user interaction datum representing a value of a user interaction parameter having a plurality of components (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to location of the interaction, force of interaction, direction of the interaction, frequency of interaction, number of interactions, nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface), the plurality of components including coordinates of a position of a point on the target object with which a user interacted at an instant of time (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to (1) location of the interaction, force of interaction, (2) direction of the interaction, (3) frequency of interaction, (4) number of interactions, (5) nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface – the noted plurality of interaction components tracked in real-time allow determination of coordinates of a position of a point on the target object with which a user interacted at a first time; ¶ 0427; eye tracking further adds to the user real-time interaction with object content); but does not explicitly teach performing a mapping operation to map the user interaction data to a plurality of buckets, each of the plurality of buckets representing a respective combination of intervals of the plurality of components of the user interaction parameter and having a respective bucket identifier; and sending the bucket identifier to a second computer configured to generate a heat map juxtaposed on a copy of the target object, the heat map being based on frequencies of bucket identifiers received by the second computer over a specified period of time.
Hennessey, working in the same field of endeavor, however, teaches performing a mapping operation to map the user interaction data to a plurality of buckets (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest = buckets), each of the plurality of buckets (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest = buckets) representing a respective set of values of the user interaction parameter (‘774; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time) and having a respective bucket identifier (‘774; ¶ 0030; content-of-interest-tags); and sending the bucket identifier to a second computer (‘774; fig. 7, ¶ 0069) configured to generate a heat map (‘774; fig. 7, ¶ 0070) overlaid on a copy of the target object (‘744; fig. 8; ¶ 0063; ¶ 0066), the heat map being based on frequencies of bucket identifiers received by the second computer over a specified period of time (‘774; ¶ 0041-0042; The Visual Impact Factor 182 may include metrics such as the total time spent viewing a particular content-of-interest, the time spent viewing a particular content-of-interest as a percentage of total page viewing time, what content-of-interest was viewed first, and other statistics based on the data) for the benefit of providing measurement data and information on what a user spent time focused upon, what attracted the user's eyes first, last, and other metrics as a means for content providers to evaluate a user’s engagement with the displayed content.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining bucket counts for defined displayed regions of a display surface based on user eye gaze and forming a heat map to overlay on the displayed content as taught by Hennessey with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of providing measurement data and information on what a user spent time focused upon, what attracted the user's eyes first, last, and other metrics as a means for content providers to evaluate a user’s engagement with the displayed content.

Regarding claim 15, Greco and Hennessey teach the computer program product as in claim 14 and further teach the product as further comprising: receiving respective values corresponding to each of the plurality of components of the user interaction parameter (‘625; fig. 25; ¶ 0416; the user interface may be responsive to one or more of a variety of inputs. The user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi-touch, and/or multiple hand input. The user interface of the AR system may, for example, be responsive to eye inputs 1604, for instance: eye vector, eye condition (e.g., Open/Close); ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to location of the interaction, force of interaction, direction of the interaction, frequency of interaction, number of interactions, nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface); and performing a setup operation to produce the plurality of buckets based on the respective values corresponding to each of the plurality of components of the user interaction parameter (‘774; ¶ 0068; Projects 402 could be for example plural versions of an advertisement that the organizational 400 wants to be evaluated for efficacy. The organizational user may want to determine which elements of the various advertisements are viewed for the longest period of time in order to determine which graphical elements are most attractive to a target audience. The organizational user 400 uploads (404) those projects to servers 406.At servers 406 the projects 402 are processed for display on a web page as detailed above, including addition of content of interest tags).

In regard to claim 18, Greco, Hennessey and Mach Shepherd teach the computer program product as in claim 14 and further teach wherein performing the mapping operation includes: performing a quantization operation to produce, for each user interaction datum, a respective bucket of the plurality of buckets which minimizes a difference between a value of the user interaction parameter of the bucket and the value of the user interaction parameter represented by the datum (‘774; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others – the classical histogram binning process well-known in the art).

Regarding claim 21, Greco teaches an electronic apparatus (‘625; fig. 8, element 208; personal augmented reality systems; ¶ 0262), comprising: memory (‘625; ¶ 0231); and controlling circuitry coupled to the memory (‘625; ¶ 0231-0233), the controlling circuitry being configured to: receive target object data representing a target object (‘625; figs. 1-4, 8; ¶ 0217; an augmented reality system may include a light field generation subsystem operable to render virtual content (e.g., virtual objects, virtual tools, and other virtual constructs, for instance applications, features, characters, text, digits, and other symbols) displayed on a display (‘625; fig. 1; ¶ 0217-0218; two users (150a and 150b) wearing personal augmented reality systems (100a, 102a and 100b, 102b) and interacting with both real objects and virtual objects. These instances of personal augmented reality system (e.g., head-mounted augmented reality display systems, helmet-based augmented reality display systems, etc.) are sometimes referred to herein as individual augmented reality systems, devices or components which provide display of a target object in a field of view of a user); receive user interaction data (‘625; fig. 25; ¶ 0416; the user interface may be responsive to one or more of a variety of inputs. The user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi-touch, and/or multiple hand input. The user interface of the AR system may, for example, be responsive to eye inputs 1604, for instance: eye vector, eye condition (e.g., Open/Close)), each user interaction datum of the user interaction data representing a value of a user interaction parameter having a plurality of components (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to location of the interaction, force of interaction, direction of the interaction, frequency of interaction, number of interactions, nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface), the plurality of components including coordinates of a position of a point on the target object with which a user interacted at an instant of time (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to (1) location of the interaction, force of interaction, (2) direction of the interaction, (3) frequency of interaction, (4) number of interactions, (5) nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface; ¶ 0427; eye tracking further adds to the user real-time interaction with object content); but does not explicitly teach perform a mapping operation to map the user interaction data to a plurality of buckets, each of the plurality of buckets representing a respective set of values of the user interaction parameter and having a respective bucket identifier; and send the bucket identifier to a second computer configured to generate a heat map overlaid on a copy of the target object, the heat map being based on 28WO 2020/086284PCT/US2019/055595frequencies of bucket identifiers received by the second computer over a specified period of time.
Hennessey, working in the same field of endeavor, however, teaches performing a mapping operation to map the user interaction data to a plurality of buckets (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest = buckets), each of the plurality of buckets (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest = buckets) representing a respective set of values of the user interaction parameter (‘774; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time) and having a respective bucket identifier (‘774; ¶ 0030; content-of-interest-tags); and sending the bucket identifier to a second computer (‘774; fig. 7, ¶ 0069) configured to generate a heat map (‘774; fig. 7, ¶ 0070) overlaid on a copy of the target object (‘744; fig. 8; ¶ 0063; ¶ 0066), the heat map being based on frequencies of bucket identifiers received by the second computer over a specified period of time (‘774; ¶ 0041-0042; The Visual Impact Factor 182 may include metrics such as the total time spent viewing a particular content-of-interest, the time spent viewing a particular content-of-interest as a percentage of total page viewing time, what content-of-interest was viewed first, and other statistics based on the data) for the benefit of providing measurement data and information on what a user spent time focused upon, what attracted the user's eyes first, last, and other metrics as a means for content providers to evaluate a user’s engagement with the displayed content.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining bucket counts for defined displayed regions of a display surface based on user eye gaze and forming a heat map to overlay on the displayed content as taught by Hennessey with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of providing measurement data and information on what a user spent time focused upon, what attracted the user's eyes first, last, and other metrics as a means for content providers to evaluate a user’s engagement with the displayed content.

Claims 2-5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (U. S Patent Application Publication 2015/0302625 A1, already of record, hereafter ‘625) as applied to claims 1, 6, 9, 14, 15, 18 and 21 above, and in view of Hennessey (U. S. Patent Application Publication 2010/0295774 A1, hereafter ‘774) as applied to claims 1, 6, 9, 14, 15, 18 and 21 above, and further in view of Cregan (U. S. Patent Application Publication 2018/0283876 A1, already of record, hereafter ‘876).

In regard to claim 2, Greco and Hennessey teach the method as in claim 1 but do not teach wherein the plurality of components of the user interaction parameter further includes angular coordinates representing an orientation of the target object relative to an initial orientation.
Cregan, working in the same field of endeavor, however, teaches wherein the plurality of components of the user interaction parameter further includes angular coordinates representing an orientation of the target object relative to an initial orientation (‘876; ¶ 0075; ¶ 0085; ¶ 0109; For example, a 3D map may be viewed from an angle to provide a 3D looking, isometric type representation of the map 36, or alternatively may be viewed from an overhead position to provide a generally top-down view of the 3D map (which may visually resemble a 2D map in some aspects). Optionally, the changes between the map vantage points may be selected manually, for example by a system user) for the benefit of tracking the user’s manipulation of the target object.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of tracking the user’s manipulation of the target object.

Regarding claim 3, Greco and Hennessey teach the method as in claim 1 but do not teach wherein the plurality of components of the user interaction parameter further includes coordinates of a position of a camera configured to image the target object.
Cregan, working in the same field of endeavor, however, teaches wherein the plurality of components of the user interaction parameter further includes coordinates of a position of a camera configured to image the target object (‘876; ¶ 0009-0010) for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of tracking the user’s manipulation of the target object.

In regard to claim 4, Greco and Hennessey teach the method as in claim 1 but do not explicitly teach wherein the plurality of components of the user interaction parameter further includes angular coordinates representing an orientation of a camera configured to image the target object (‘876; ¶ 0075; ¶ 0085; ¶ 0109), and a field of view (FOV) of the camera (‘876; ¶ 0085; ¶ 0114; camera frustum – field of view of the camera).
Cregan, working in the same field of endeavor, however, teaches wherein the plurality of components of the user interaction parameter further includes angular coordinates representing an orientation of a camera configured to image the target object (‘876; fig. 9; ¶ 0075; ¶ 0085; ¶ 0109), and a field of view (FOV) of the camera (‘876; fig. 9; ¶ 0075; ¶ 0085; ¶ 0109) for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of tracking the user’s manipulation of the target object.

Regarding claim 5, Greco and Hennessey teach the method as in claim 1 but do not teach wherein the plurality of components of the user interaction parameter further includes coordinates representing an occluding object that occludes the target object from a camera configured to image the target object.
Cregan, working in the same field of endeavor, however, teaches wherein the plurality of components of the user interaction parameter further includes coordinates representing an occluding object that occludes the target object from a camera configured to image the target object (‘876; fig. 14; ¶ 0121; ¶ 0126-0128; the first object 74 partially occludes the second object 74 and the user interaction parameter would further include coordinates representing an occluding object that occludes the target object from a camera configured to image the target object for the condition of this example) for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of tracking the user’s manipulation of the target object.

In regard to claim 10, Greco and Hennessey teach the method as in claim 9 but do not teach wherein performing the mapping operation further includes: determining a translation of position of a camera configured to image the target object such that the field of view (FOV) of the camera is within a specified tolerance of the FOV of the camera in an initial state.
Cregan, working in the same field of endeavor, however, teaches wherein performing the mapping operation further includes: determining a translation of position of a camera configured to image the target object (‘876; ¶ 0127-0128; determine translation of the position of the camera) such that the field of view (FOV) of the camera (‘876; ¶ 0085; ¶ 0114; camera frustum – field of view of the camera) is within a specified tolerance of the FOV of the camera in an initial state (‘876; ¶ 0075; ¶ 0085; ¶ 0109) for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of tracking the user’s manipulation of the target object.

Regarding claim 19, Greco and Hennessey teach the computer program product as in claim 18 but do not teach wherein performing the mapping operation further includes: determining a translation of position of a camera configured to image the target object such that the field of view is within a specified tolerance of a user's current FOV.
Cregan, working in the same field of endeavor, however, teaches determining a translation of position of a camera configured to image the target object (‘876; ¶ 0127-0128; determine translation of the position of the camera) such that the field of view (‘876; ¶ 0085; ¶ 0114; camera frustum – field of view of the camera) is within a specified tolerance of a user's current FOV (‘876; ¶ 0075; ¶ 0085; ¶ 0109) for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of tracking the user’s manipulation of the target object.

Claims 11-13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessey (U. S. Patent Application Publication 2010/0295774 A1, hereafter ‘774) as applied to claims 1-6, 9, 10, 14, 15, 18, 19 and 21 above, and in view of Greco et al. (U. S Patent Application Publication 2015/0302625 A1, already of record, hereafter ‘625) as applied to claims 1-6, 9, 10, 14, 15, 18, 19 and 21 above, and further in view of Cregan (U. S. Patent Application Publication 2018/0283876 A1, already of record, hereafter ‘876) as applied to claims 2-5, 10 and 19 above. 

Regarding claim 11, Hennessey teaches method (‘774; fig. 7; ¶ 0015), comprising: receiving, by processing circuitry of a computer (‘774; Abstract; computers equipped with eye-gaze tracker equipment that is capable of determining the user's point-of-gaze), a plurality of bucket identifiers (‘774; ¶ 0030; content-of-interest-tags), each of the plurality of bucket identifiers corresponding to a respective set of values of a user interaction parameter having a plurality of components (‘774; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time), performing, by the processing circuitry, a mapping operation to map each of the plurality of bucket identifiers to respective values of the user interaction parameter (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time) and having a respective bucket identifier (‘774; ¶ 0030; content-of-interest-tags); and generating, by the processing circuitry, a heat map on a display device (‘774; fig. 7, ¶ 0070) but does not teach the plurality of components including coordinates of a position of a point on a target object with which a user interacted at an instant of time, coordinates of a position of a camera configured to image the target object, and angular coordinates representing an orientation of a camera configured to image the target object; performing, by the processing circuitry, a mapping operation to map each of the plurality of bucket identifiers to respective values of the user interaction parameter; and generating, by the processing circuitry, a heat map on a display device, the heat map based on the values of the user interaction parameter and coordinates of a position of a camera configured to image the target object, and angular coordinates representing an orientation of a camera configured to image the target object.
Greco, working in the same field of endeavor, however, teaches the plurality of components including coordinates of a position of a point on a target object with which a user interacted at an instant of time (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to (1) location of the interaction, force of interaction, (2) direction of the interaction, (3) frequency of interaction, (4) number of interactions, (5) nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface), the heat map based on the values of the user interaction parameter (‘625; ¶ 0425) for the benefit of determining screen space regions where users are focusing on the displayed content, determining metrics related to the areas and user engagement; and 
Cregan, also working in the same field of endeavor, teaches coordinates of a position of a camera configured to image the target object (‘876; ¶ 0075; ¶ 0085; ¶ 0109; For example, a 3D map may be viewed from an angle to provide a 3D looking, isometric type representation of the map 36, or alternatively may be viewed from an overhead position to provide a generally top-down view of the 3D map (which may visually resemble a 2D map in some aspects). Optionally, the changes between the map vantage points may be selected manually, for example by a system user), and angular coordinates representing an orientation of a camera configured to image the target object (‘876; ¶ 0086) for the benefit of for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco, combined the methods of determining bucket counts for defined displayed regions of a display surface based on user eye gaze and forming a heat map to overlay on the displayed content as taught by Hennessey for the benefit of for the benefit of tracking the user’s manipulation of the target object with systems which provide user environments involving the display of various objects with which a user may sense and interact.

In regard to claim 12, Hennessey, Greco and Cregan teach the method as in claim 11 and further teach wherein the heat map is overlaid with an image of the target object on the display device (‘744; fig. 8; ¶ 0063; ¶ 0066).

Regarding claim 13, Hennessey, Greco and Cregan teach the method as in claim 11 and further teach the method as further comprising: generating a control represented by a control element on the display device, the control element being configured to enable a user to adjust the heat map according to the orientation of the camera (‘876; fig. 9; ¶ 0085).

In regard to claim 20, Hennessey teaches a computer program product comprising a nontransitive storage medium (‘774; figs. 1 and 7, memories of servers 406 and computers 410- 418), the computer program product including code (‘774; figs. 1 and 7, memories of servers 406 and computers 410- 418 include processor executable code) that, when executed by processing circuitry of a computer (‘774; figs. 1 and 7, processors of servers 406 and computers 410- 418), causes the processing circuitry to perform a method (‘774; fig. 7; ¶ 0015), the method comprising: receiving a plurality of bucket identifiers (‘774; ¶ 0030; content-of-interest-tags), each of the plurality of bucket identifiers corresponding to a respective set of values of a user interaction parameter having a plurality of components (‘774; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time), performing a mapping operation to map each of the plurality of bucket identifiers to respective values of the user interaction parameter (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time); and generating a heat map on a display device (‘774; fig. 7, ¶ 0070), the heat map based on the values of the user interaction parameter (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time) but does not teach the plurality of components including coordinates of a position of a point on a target object with which a user interacted at an instant of time, coordinates of a position of a camera configured to image the target object, and angular coordinates representing an orientation of a camera configured to image the target object.
Greco, working in the same field of endeavor, however, teaches the plurality of components including coordinates of a position of a point on a target object with which a user interacted at an instant of time (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to (1) location of the interaction, force of interaction, (2) direction of the interaction, (3) frequency of interaction, (4) number of interactions, (5) nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface), and 
Cregan, also working in the same field of endeavor, teaches coordinates of a position of a camera configured to image the target object (‘876; ¶ 0075; ¶ 0085; ¶ 0109; For example, a 3D map may be viewed from an angle to provide a 3D looking, isometric type representation of the map 36, or alternatively may be viewed from an overhead position to provide a generally top-down view of the 3D map (which may visually resemble a 2D map in some aspects). Optionally, the changes between the map vantage points may be selected manually, for example by a system user), and angular coordinates representing an orientation of a camera configured to image the target object (‘876; ¶ 0086) for the benefit of for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco, combined the methods of determining bucket counts for defined displayed regions of a display surface based on user eye gaze and forming a heat map to overlay on the displayed content as taught by Hennessey for the benefit of for the benefit of tracking the user’s manipulation of the target object with systems which provide user environments involving the display of various objects with which a user may sense and interact.

In regard to claim 22, Hennessey teaches an electronic apparatus (‘774; figs. 1 and 7; ¶ 0029), comprising: memory (‘774; ¶ 0231); and controlling circuitry coupled to the memory (‘774; ¶ 0231-0233), the controlling circuitry being configured to: receive a plurality of bucket identifiers (‘774; ¶ 0030; content-of-interest-tags), each of the plurality of bucket identifiers corresponding to a respective set of values of a user interaction parameter having a plurality of components (‘774; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time), perform a mapping operation to map each of the plurality of bucket identifiers to respective values of the user interaction parameter (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time); and generate a heat map on a display device (‘774; fig. 7, ¶ 0070), the heat map based on the values of the user interaction parameter (‘774; fig. 8; ¶ 0070; divided into sub-regions of interest; sub-regions of interest; ¶ 0039-0040; All eye-gaze data mapped to the page that is within the boundary of a particular content-of-interest region on that page is linked to that content for further analysis; ¶ 0053-0054; In addition to rectangular sub-regions, other geometric shapes are possible for defining sub-regions such as circles, ellipses and polygons among others. As well, for dynamic content-of-interest such as video, these sub-regions may also include timestamp data to track the sub-region in the content-of-interest over time) but does not teach the plurality of components including coordinates of a position of a point on a target object with which a user interacted at an instant of time, coordinates of a position of a camera configured to image the target object, and angular coordinates representing an orientation of a camera configured to image the target object.
Greco, working in the same field of endeavor, however, teaches the plurality of components including coordinates of a position of a point on a target object with which a user interacted at an instant of time (‘625; ¶ 0425; the user's interaction with the virtual user interface is always being tracked (e.g., eye interaction, gesture interaction, hand interaction, head interaction, etc.). These interactions (or characteristics of these interactions), including, but not limited to (1) location of the interaction, force of interaction, (2) direction of the interaction, (3) frequency of interaction, (4) number of interactions, (5) nature of interactions, etc. are used to allow the user to provide user input to the user in response to the displayed virtual user interface), and 
Cregan, also working in the same field of endeavor, teaches coordinates of a position of a camera configured to image the target object (‘876; ¶ 0075; ¶ 0085; ¶ 0109; For example, a 3D map may be viewed from an angle to provide a 3D looking, isometric type representation of the map 36, or alternatively may be viewed from an overhead position to provide a generally top-down view of the 3D map (which may visually resemble a 2D map in some aspects). Optionally, the changes between the map vantage points may be selected manually, for example by a system user), and angular coordinates representing an orientation of a camera configured to image the target object (‘876; ¶ 0086) for the benefit of for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco, combined the methods of determining bucket counts for defined displayed regions of a display surface based on user eye gaze and forming a heat map to overlay on the displayed content as taught by Hennessey for the benefit of for the benefit of tracking the user’s manipulation of the target object with systems which provide user environments involving the display of various objects with which a user may sense and interact.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessey (U. S. Patent Application Publication 2010/0295774 A1, hereafter ‘774) as applied to claims 1-6, 9-15 and 18-22 above, and in view of Greco et al. (U. S Patent Application Publication 2015/0302625 A1, already of record, hereafter ‘625) as applied to claims 1-6, 9-15 and 18-22 above, and in view of Cregan (U. S. Patent Application Publication 2018/0283876 A1, already of record, hereafter ‘876) as applied to claims 2-5, 10-13, 19, 20 and 22 above, and further in view of Mach Shepherd et al. (U. S. Patent Application Publication 2017/0249783 A1, hereafter ‘783).

Regarding claim 7, Greco and Hennessey teach the method as in claim 6 and further teach wherein performing the setup operation includes: fixing a value of a field of view (FOV) of a camera configured to image the target object (‘876; fig 9; FIG. 9 is a schematic representation of one example of a system that can facilitate the manipulation of a 3D model, in an initial configuration; ¶ 0027; ¶ 0085; ¶ 0114; camera frustum – field of view of the camera); and does not explicitly teach sampling, at even intervals in angular coordinates, a position of the camera over a unit sphere to produce the buckets.
Mach Shepherd, working in the same field of endeavor, however, teaches sampling, at even intervals in angular coordinates, a position of the camera over a unit sphere to produce the buckets (‘783; figs. 9 and 10, ¶ 0060, ¶ 0094, ¶ 0096-0104) for the benefit of enabling the presentation/display to the user, views of the target object from all the view directions that may be desired by the requirements of each data gathering project.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the target imaging/sampling methods taught by Mach Shepherd with the methods of determining bucket counts for defined displayed regions of a display surface based on user eye gaze and forming a heat map to overlay on the displayed content as taught by Hennessey with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of enabling the presentation/display to the user, views of the target object from all the view directions that may be desired by the requirements of each data gathering project.

In regard to claim 8, Greco, Hennessey and Mach Shepherd teach the method as in claim 7 and further teach wherein performing the setup operation (‘774; ¶ 0068; Projects 402 could be for example plural versions of an advertisement that the organizational 400 wants to be evaluated for efficacy. The organizational user may want to determine which elements of the various advertisements are viewed for the longest period of time in order to determine which graphical elements are most attractive to a target audience. The organizational user 400 uploads (404) those projects to servers 406.At servers 406 the projects 402 are processed for display on a web page as detailed above, including addition of content of interest tags) further includes: defining respective triplets of Euler angles at each position on the unit sphere but do not explicitly teach wherein possible orientations of the camera are represented by triplets of Euler angles.
Cregan, working in the same field of endeavor, however, teaches wherein possible orientations of the camera are represented by triplets of Euler angles (‘876; ¶ 0085-0102) for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco in view of Hennessey for the benefit of tracking the user’s manipulation of the target object.

In regard to claim 16, Greco and Hennessey teach the computer program product as in claim 15 and further teach wherein performing the setup operation includes: fixing a value of a field of view (FOV) of a camera configured to image the target object (‘876; fig 9; FIG. 9 is a schematic representation of one example of a system that can facilitate the manipulation of a 3D model, in an initial configuration; ¶ 0027; ¶ 0085; ¶ 0114; camera frustum – field of view of the camera); and does not explicitly teach sampling at even intervals in angular coordinates, a position of the camera over a unit sphere to produce the buckets.
Mach Shepherd, working in the same field of endeavor, however, teaches sampling, at even intervals in angular coordinates, a position of the camera over a unit sphere to produce the buckets (‘783; figs. 9 and 10, ¶ 0060, ¶ 0094, ¶ 0096-0104) for the benefit of enabling the presentation/display to the user, views of the target object from all the view directions that may be desired by the requirements of each data gathering project.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the target imaging/sampling methods taught by Mach Shepherd with the methods of determining bucket counts for defined displayed regions of a display surface based on user eye gaze and forming a heat map to overlay on the displayed content as taught by Hennessey with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco for the benefit of enabling the presentation/display to the user, views of the target object from all the view directions that may be desired by the requirements of each data gathering project.

Regarding claim 17, Greco, Hennessey and Mach Shepherd teach the computer program product as in claim 16 further teach wherein performing the setup operation (‘774; ¶ 0068; Projects 402 could be for example plural versions of an advertisement that the organizational 400 wants to be evaluated for efficacy. The organizational user may want to determine which elements of the various advertisements are viewed for the longest period of time in order to determine which graphical elements are most attractive to a target audience. The organizational user 400 uploads (404) those projects to servers 406.At servers 406 the projects 402 are processed for display on a web page as detailed above, including addition of content of interest tags) but do not explicitly teach further includes: defining respective triplets of Euler angles at each position on the unit sphere wherein possible orientations of the camera are represented by triplets of Euler angles.
Cregan, working in the same field of endeavor, however, teaches defining respective triplets of Euler angles at each position on the unit sphere wherein possible orientations of the camera are represented by triplets of Euler angles (‘876; ¶ 0085-0102) for the benefit of maintaining coordinate data for the target object as the object is manipulated.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the methods of determining the angular changes of the target object when manipulated by user as taught by Cregan with the computer based methods and systems which provide user environments involving the display of various objects with which a user may sense and interact as taught by Greco in view of Hennessey for the benefit of tracking the user’s manipulation of the target object.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20190370550Al	VR Content Shooting Method, Related Device and System – Embodiments of this application disclose a method for
photographing VR content by a computing device. The
method includes: obtaining first position and first rotation of
a VR display device; obtaining a photographing parameter
including a distance between a virtual camera and a target
object displayed in the display device; calculating second
position of the camera according to the first position and the
photographing parameter, and second rotation of the camera
according to the first rotation; calculating a real-time direction
of the camera according to the second position and the
second rotation; and recording, according to the real-time
direction of the camera, image information including the
target object photographed by the camera. The embodiments
of this application further provide a computing device for
providing a universal photographing manner in VR applications,
and the photographing manner is not limited to
photographing functions of the VR applications.

Soussan Djamasbi	"Eye Tracking and Web Experience” – User experience research aims to understand a user’s point of view. Because eye tracking allows us to literally see through a user’s eyes, it can serve as a valuable tool in web studies, particularly in web design and development. To understand how eye tracking can be pivotal in website studies, this paper scientifically explains how the human visual system works and how eye tracker technologies can record what we register with our eyes. It then explains how web design can benefit from the data that eye tracking studies deliver. Finally, the paper discusses trends for eye tracking in future web experience research.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613